In a coram nobis proceeding, defendant appeals: (1) from an order of the Supreme Court, Kings County, entered November 4, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered November 24, 1959 on his plea of guilty, convicting him of robbery in the first degree (unarmed), and imposing sentence; and (2) from an order of said court, entered January 4, 1965 upon reargument, which adhered to the original decision. Appeal from the order entered November 4, 1964 dismissed. That order was superseded by the subsequent order (Code Crim. Pro., § 524-b; People v. Calero, 23 A D 2d 698; People v. Smith, 12 A D 2d 667). Order entered January 4, 1965 affirmed. The appeal has no merit (cf. People v. Gary, 19 A D 2d 863; People ex rel. Pannone v. Fay, 16 A D 2d 946; People ex rel. Spinney v. Fay, 18 A D 2d 722). Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.